HARRIS, Judge.
Nichole Brantley appeals the termination of her parental rights. She contends that the record does not show sufficient evidence of abuse, abandonment or neglect to justify termination and, even if it does, termination should have been denied because HRS failed to make reasonable efforts to reunify the family.
We disagree and affirm the termination of parental rights in this case. The evidence is convincing that the child was being raised in an environment of violence and that the mother failed to cooperate at any stage in these proceedings in order to make reunification a reasonable option.
AFFIRMED.
THOMPSON, J., concurs.
W. SHARP, J., concurs specially, with opinion.